Summit App. No. 23422, 2007-Ohio-4805. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Journal Entry filed October 24, 2007:
“Whether in an action for temporary damages to noncommercial real property, a failure to prove *1472the difference between the fan’ market value of the whole property just before the damage was done and immediately thereafter is fatal to the claim.”
O’Donnell, J., dissents.
The conflict cases are Adcock v. Rollins Protective Servs. Co. (1981), 1 Ohio App.3d 160, and Krofta v. Stallard, Cuyahoga App. No. 85369, 2005-Ohio-3720.
Sua sponte, cause consolidated with 2007-2024, Martin v. Design Constr. Sews., Inc., Summit App. No. 23422, 2007-Ohio-4805.